Notice of Allowance
Claims 1, 4, 6-8,10-17,19-20 and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.

For independent claim 1:
The claimed invention is an induction heating device comprising: a loading plate, one or more working coils, one or more sensing coils, and a controller configured to determine whether a cooking vessel has inductive heating properties by repeatedly performing inductive sensing and current sensing, and upon this determination, cause the one or more induction coils to perform a heating operation.
The closest prior art would be Lomp et al (US 2016/0150600). Lomp teaches an induction heating device comprising: a loading plate, one or more working coils, one or more sensing coils, and a controller configured to determine whether a cooking vessel has inductive heating properties based on inductive sensing, and upon this determination, cause the one or more induction coils to perform a heating operation. However, Lomp does not teach a controller configured to determine whether a cooking vessel has inductive heating properties by repeatedly performing inductive sensing and current sensing, and upon this determination, cause the one or more induction coils to perform a heating operation.
Other closest prior art would be Blasco Rueda (US 2016/0262213) and Nagata et al (US 2015/0341990). These two references teach induction sensing of cooking vessels but do not teach both induction sensing and current sensing.

The claimed invention is a method for controlling an induction heating device comprising:
performing inductive sensing and performing current sensing to determine whether a cooking vessel has inductive heating properties.
The closest prior art would be Lomp et al (US 2016/0150600). Lomp teaches performing inductive sensing to determine whether a cooking vessel has inductive heating properties. However, Lomp does not teach using both inductive sensing and current sensing to determine a cooking vessel has inductive heating properties.
Other closest prior art would be Blasco Rueda (US 2016/0262213) and Nagata et al (US 2015/0341990). These two references teach induction sensing of cooking vessels but do not teach both induction sensing and current sensing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761